ORDER

PER CURIAM.
Defendant appeals his conviction by a jury in the Circuit Court of Pike County for driving while intoxicated (second offense), § 577.010 RSMo, and for driving while license is revoked, § 302.321 RSMo. The court sentenced defendant to a term of six months in county jail on each count to be served consecutively. We affirm. We have reviewed the record and find the claim of error to be without merit. An opinion would *754have no precedential value nor serve any jurisprudential purpose. Rule 30.25(b).